Appeal from an order of a Special Term of the Supreme Court, Washington County, which dismissed a writ of habeas corpus. Relator is being detained in Great Meadow Correctional Institution under an indeterminate sentence the maximum of which does not expire until November 5, 1958. The conviction was in the Suffolk County Court in 1947 for grand larceny on his plea of guilty. The judgment was valid. In 1951 relator was paroled; but in 1952 he was convicted of another crime and is being required to serve his maximum sentence under the 1947 judgment. The court has already considered the validity of relator’s detention (People ex rel. Pennenga v. Morhous, 282 App. Div. 1090); and the questions raised have also been considered by the United States District Court on April 21, 1955, by Brennan, J., in an unreported opinion dismissing a writ of habeas corpus. Order unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ.